Opinion, Jan. 2, 1859.
Per Curiam.
— We cannot doubt that the case in the District Court of the United States, out of which the present one arose, was within the judicial competence of the court, both as respects the parties to it and the subject-matter. The competence of the court for the case, does not depend upon the description of the parties as belonging to the different States, but upon the fact that they do so; and if this were otherwise, the description is sufficient, according to the recognized practice of the Federal courts. The process on which the marshal acted, was therefore sufficient for his protection, and that of the other defendants who assisted him. The action is a joint one against all the defendants, for the one act of arrest and imprisonment, and that act being justified by the marshal, is justified for the other defendants, and these others did not need to prove any formal deputation. We do not inquire whether the marshal had fully proved that he had conformed to all the directions of the law; that was required before he entered upon the duties of his office; for having shown his commission, and also his recognition as marshal by the Federal courts, we presume that he has in other respects, conformed to the law, so far as conformity is essential to the offering of his commission.
Judgment affirmed, and record remitted.

 Mr. Justice Thompson having been concerned in this case in the court below, took no part in its adjudication in this court.